  Case: 6:21-cv-00053-WOB Doc #: 7 Filed: 04/12/21 Page: 1 of 4 - Page ID#: 48




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION AT LONDON

  DEMETRIUS LOYD,                                )
                                                 )
            Plaintiff,                           )           Civil No. 6: 21-53-WOB
                                                 )
  V.                                             )
                                                 )
  EDITH HACKER, et al.,                          )        MEMORANDUM OPINION
                                                 )            AND ORDER
            Defendants.                          )

                                       *** *** *** ***

       Demetrius Loyd, proceeding pro se, claims that two nurses at the Laurel County Detention

Center have violated his constitutional rights by failing to provide him with proper medical

treatment for his psoriasis and by failing to appropriately respond to his grievances. The Court

granted Loyd’s motion to proceed in forma pauperis by prior order, and his complaint is now

before the Court for initial screening. Pursuant to 28 U.S.C. §§ 1915(e)(2), 1915A, the Court shall

dismiss any portion of Loyd’s complaint that is frivolous, malicious, or fails to state a claim upon

which relief may be granted. For the reasons that follow, Loyd’s complaint will be DISMISSED.

       In his complaint, Loyd alleges that he suffers from psoriasis and that defendants Edith

Hacker, a nurse, and Michelle Spurlock, a medical administrator, have failed to provide him the

appropriate treatment and ignored his requests for relief. [R. 1.] Loyd mentions both the Eighth

and the First Amendments to the United States Constitution. He seeks review of the Laurel County

Detention Center’s medical department and an unspecified amount of money damages for pain

and suffering. [R. 1 at 5.] In addition, Loyd attaches twelve pages of grievances to the complaint.

[R. 1-1.]
  Case: 6:21-cv-00053-WOB Doc #: 7 Filed: 04/12/21 Page: 2 of 4 - Page ID#: 49




       In order to state a cognizable Eighth Amendment claim for inadequate medical care, “a

prisoner must allege acts or omissions sufficiently harmful to evidence deliberate indifference to

the plaintiff’s serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). Such a claim

involves a two-part inquiry: “both an objective component (was the deprivation sufficiently

serious?) and a subjective component (did the officials act with a sufficiently culpable state of

mind?)” must be proven before relief may be granted. Caldwell v. Moore, 968 F.2d 595, 602 (6th

Cir. 1992) (citing Wilson v. Seiter, 501 U.S. 294 (1991)). Notably, allegations of medical

malpractice or negligent diagnosis and treatment are not cognizable in the constitutional context.

See, e.g., Alexander v. Federal Bureau of Prisons, 227 F. Supp. 2d 657, 665 (E.D. Ky. 2002).

“Moreover, when a plaintiff claims deliberate indifference to his serious medical needs but the

case involves a difference of opinion between the plaintiff and a doctor regarding the plaintiff’s

diagnosis and treatment, no claim is stated.” Id. (citing Estelle, 429 U.S. at 107).

       In this case, Loyd has failed to allege the elements necessary to make out a viable Eighth

Amendment claim. Regardless of whether Loyd’s psoriasis amounts to a sufficiently serious

medical need so as to satisfy the objective component of the analysis, Loyd has pled no subjective

culpability on the part of the defendants. Instead of contending the defendants intentionally

disregarded a risk to his health or safety, he simply claims the defendants failed to listen to him

and/or prescribed him the wrong medication. [See R. 1; R. 1-1.] The Sixth Circuit has made

abundantly clear that “[o]rdinary medical malpractice does not satisfy the subjective component.”

Grose v. Corr. Medical Servs., Inc., 400 F. App’x 986, 988 (6th Cir. 2010). And Loyd’s allegations

of failure to listen and misdiagnosis fall within the scope of ordinary medical malpractice:

       [A] plaintiff alleging deliberate indifference must show more than negligence or
       the misdiagnosis of an ailment. When a prison doctor provides treatment, albeit
       carelessly or inefficaciously, to a prisoner, he has not displayed a deliberate



                                                 2
  Case: 6:21-cv-00053-WOB Doc #: 7 Filed: 04/12/21 Page: 3 of 4 - Page ID#: 50




       indifference to the prisoner’s needs, but merely a degree of incompetence which
       does not rise to the level of a constitutional violation.

Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001) (internal citations omitted).

       To the extent Loyd alleges in the complaint that Hacker and Spurlock wholly “refused the

help [he] requested,” [see R. 1 at 4], the documents Loyd attaches to the complaint prove otherwise.

Indeed, those grievance forms demonstrate that the defendants placed refill orders for Loyd’s

medication [see R. 1-1 at 2] and scheduled a medical appointment for Loyd while his refill

medication was in transit [see id. at 4]. Further, to the extent Loyd wishes to receive a particular

drug for his psoriasis—for example, COSENTYX rather than methotrexate, or vice versa [see R.

1-1 at 4, 7]—a plaintiff’s disagreement over the appropriate diagnosis or resultant care does not

rise to the level of a constitutional violation. See, e.g., Alexander, 227 F. Supp. 2d at 665.

       In addition, although Loyd cites the First Amendment in his complaint, he makes no real

argument under that constitutional provision and therefore fails to state a viable First amendment

claim. Finally, even if the defendants did in fact deny or fail to respond to some of Loyd’s

grievances, this matter would still be properly dismissed. “Section 1983 liability may not be

imposed simply because a defendant denied an administrative grievance or failed to act based upon

information contained in a grievance.” Lee v. Michigan Parole Bd., 104 F. App’x 490, 493 (6th

Cir. 2004) (citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)).

       Because Loyd’s complaint does not allege the necessary elements of either an Eighth or

First Amendment claim, the matter is appropriately dismissed at the screening stage. Loyd has

failed to state a claim upon which relief may be granted, and the Prison Litigation Reform Act

therefore provides for the dismissal of his case. See 28 U.S.C. §§ 1915(e)(2), 1915A. Accordingly,

the Court hereby ORDERS as follows:

       1.    Loyd’s complaint [R. 1] is DISMISSED;

                                                  3
Case: 6:21-cv-00053-WOB Doc #: 7 Filed: 04/12/21 Page: 4 of 4 - Page ID#: 51




    2.   This matter is CLOSED and STRICKEN from the Court’s active docket; and

    3.   Judgment will be entered contemporaneously herewith.

    This the 12th day of April, 2021.




                                          4
